Citation Nr: 0514605	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim for service connection 
for shin splints and if so whether the reopened claim should 
be granted.  

2.  Entitlement to service connection for a low back 
disability, to include as secondary as to bilateral pes 
planus.

4.  Entitlement to service connection for a neck disability, 
to include as secondary to bilateral pes planus.

5.  Entitlement to service connection for an adjustment 
disorder with mixed emotional features (claimed as 
depression).  

6.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

INTRODUCTION

The veteran served on active duty from March 1984 to January 
1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In May 2003, the veteran testified at videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folders. 

In March 2004, the Board remanded the case to the RO for 
further evidentiary development.  The case has been returned 
to the Board for further appellate consideration.
	
The issue of entitlement to service connection for an 
adjustment disorder with mixed emotional features is 
addressed in the Remand below.



FINDINGS OF FACT

1.  Evidence received since the unappealed June 1994 rating 
decision denying service connection for shin splints includes 
evidence that is not cumulative or redundant of the evidence 
previously or record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

2.  The veteran does not have chronic shin splints.   

3.  The veteran's low back disability is not etiologically 
related to her active military service or her service-
connected pes planus.  

4.  The veteran's neck disability is not etiologically 
related to her active military service or her service-
connected pes planus.

5.  The veteran's pes planus is not productive of more than 
moderate impairment.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for shin splints has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  Shin splints were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.  A low back disability was not incurred in or aggravated 
by active military service, nor is it proximately due to or 
the result of service-connected pes planus. 38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2004).

4.  A neck disability was not incurred in or aggravated by 
active military service, nor is it proximately due to or the 
result of service-connected pes planus. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2004).

5.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A.  § 
1155 (West 2002); 38 C.F.R. §§  4.7, 4.71a, Diagnostic Code 
5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations are applicable to the present 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  The Act and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.
 
In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letters dated in January 2002 and July 2003, prior to the 
August 2004 statement of the case and December 2004 
supplemental statement of the case.  Moreover, all pertinent, 
available evidence pertaining to the veteran's case has been 
obtained and the veteran has been afforded several VA 
examinations.  Neither the veteran nor her representative has 
identified any additional evidence that could be obtained to 
substantiate her claims, nor has either requested that the 
Board remand for further development of her case

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of these claims by the RO 
are not of sufficient significance to warrant another remand 
and further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App., April 14, 2005).  

Evidentiary Background

In April 1984, the veteran complained of pain in the top of 
her feet progressing into both legs.  She also reported 
swelling on the top of both.  Her symptoms were aggravated by 
physical training.  The examiner noted no distinct pathology, 
but there was diffuse tenderness in the medial midfoot area 
with minimal edema and no leg tenderness.  The assessment was 
overuse aggravated by pes planus condition.  

In May 1984 she was treated for flatfeet and medial foot 
pain.  She was instructed to wear tennis shoes and to use 
arch supports.  

A June 1984 service medical record shows that the veteran 
complained of shin splints in both legs since basic military 
training.  The pain was located in the front of her legs and 
increased with marching.  Tenderness was noted at the 
anterior aspect of both legs with no edema or erythemias.  
She had full range of motion of the ankles and knees.  An 
assessment of tibialis anterior muscle strain was rendered.  

A March 1985 service medical record shows that the veteran 
was treated for a whiplash injury (neck injury) in a motor 
vehicle accident.  Her prognosis was listed as good.  

Following service, the veteran was afforded a VA compensation 
and pension examination in August 1993.  She reported that 
she jogged one and a half miles.  She reported occasional 
right side pain after jogging.  Physical examination revealed 
that her extremities were without edema.  Range of motion was 
intact in all her joints.  There were no point tenderness and 
no pain in her back.  Overall, the musculoskeletal 
examination was normal.  Neurological examination was grossly 
intact and normal.  An assessment of nonspecific muscular 
pain, possibly related to exercise and activity, was 
rendered.  A subsequent August 1993 VA outpatient treatment 
notes that examination of the veteran's head and neck was 
within normal limits.

The RO denied service connection for various disabilities 
including shin splints and fallen arches in a June 1994 
rating action.  The veteran was informed of this decision by 
letter dated in July 1994.  However, she did not appeal the 
decision.

The veteran sought VA medical treatment with complaints of 
shin splints and fallen arches in November 1996.  She was 
noted to have good range of motion of her extremities with no 
edema.  Her pulses were all present and equal.  She was noted 
to have good arches with plantar flexion, but her arch 
flattened with standing and walking.  Similar complaints and 
findings were noted in January and April 1997.  

A June 1997 treatment record notes that the veteran reported 
an old right ankle injury as a child with no recent injury.  
There was an old scar on the lateral malleolus.  Examination 
revealed no swelling, no discoloration, and good stability.  
It was noted that she wore open plastic tong sandals.  An 
assessment of strain in both ankles status post poor footwear 
and old injury was noted.  The veteran was advised to wear 
proper footwear and soak her feet in warm water.  X-ray 
examination of the veteran's ankles revealed no significant 
abnormality with no significant osseous or articular 
abnormality and no evidence of fracture, dislocation, or bone 
erosion.

The veteran returned to the clinic in August 1997 complaining 
of bilateral knee, ankle, lower leg, and foot pain.  
Ibuprofen helped, but the pain was still there.  It was noted 
that the veteran continued to wear poor footwear in the form 
of a pair of plastic thongs.  Her feet were better in the 
morning, but the pain worsened as the day progressed.  
Examination revealed no swelling, edema, redness, or lesion 
of the feet, ankles, or knees.  She had good strength and 
motion.  There was no point tenderness on the plantar 
surface.  Assessments of possible plantar fasciitis and 
possible musculoskeletal pain of the feet secondary to poor 
foot wear were noted.  

In August 1997, the veteran submitted a statement expressing 
her desire to reopen her claim for service connection for 
various disabilities including shin splints and fallen 
arches.  

The veteran was afforded a VA compensation and pension 
examination in November 1997.  She complained of various 
conditions including shin splints and bilateral pes planus.  
The veteran reported a history of shin splints while marching 
during boot camp in 1984.  She had pain in the front of the 
legs and the pretibial areas.  Those areas were still painful 
and became worse on activity.  Once the pain had occurred, 
there was severe intensity for several days.  She reported 
that her feet constantly hurt when she walked or when she 
sat.

The examiner noted that the lateral aspect of both heels was 
worn.  She had 10 degrees of valgus position.  Pulses were 
present.  Ankle dorsiflexion was to 10 degrees, bilaterally, 
and plantar flexion was to 45 degrees, bilaterally.  X-rays 
revealed findings compatible with pes planus of the left and 
right foot.  X-rays of the veteran's right and left tibia and 
fibula revealed no obvious abnormality of the visualized 
osseous structures.  Pertinent diagnoses of persistent shin 
splints and pes planus were rendered.  The examiner opined 
that it was as likely as not that the veteran's current 
conditions had their onset during service.

A November 1997 VA treatment record indicates that the 
veteran reported experiencing pain with walking.  Her 
vascular system was intact bilaterally.  X-ray examination 
revealed no abnormality.  Assessments of plantar fasciitis of 
the right foot and bilateral shin splints were rendered.  
Similar complaints and findings were noted in December 1997 
and January 1998

By rating action in February 1998, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claims for service connection for bilateral shin 
splints and bilateral pes planus.

The veteran underwent a private examination in June 1998.  
She reported that her feet and legs hurt all day long.  She 
reported that while she developed fallen arches and shin 
splints during service, she had not gotten help for these 
conditions until recently despite years of difficulty.  The 
veteran reported some slight tenderness on palpation of the 
anterior shin area of both feet.  She also reported some 
slight tenderness on palpation of the plantar fascia.  The 
veteran had dorsiflexion of both feet to 95 degrees.  She 
denied any tenderness on palpation of the metatarsophalangeal 
joints or Achilles tendons.  She had no fissures, ulcers, 
macerations, vesicles, pustules, or blisters of the feet.  
There was no sign of any skin breakdown or cellulites.  She 
had +2/+4 dorsalis pedis and posterior tibial pulses.  Her 
feet were warm to touch and her skin tone was good.   The 
examiner opined that the veteran had a semi-rigid pes cavus 
foot type, not a flat foot.  She also had some mild plantar 
fasciitis and perhaps some mild shin splints.  The examiner 
observed that "certainly her subjective symptoms 
outweigh[ed] any objective findings."  It was felt that her 
condition was not a disabling condition in any way.  If her 
symptoms continued to outweigh the physical findings then 
rheumatology evaluation would be recommended to make sure 
there was no underlying pathology causing her subjective 
muscular type symptoms.

A December 1998 statement from a VA physician indicates that 
the veteran experienced a flexible flatfoot condition that 
was complicated by tendonitis at the peroneal and tibial 
tendons.  This condition generally results in an inability to 
tolerate prolonged standing or walking.  It was felt that the 
veteran would not be able take a job which would require more 
than two hours of walking or standing during an eight hour 
workday.  It was further felt that she should not exceed 20 
minutes walking or standing at one time.  She was able to 
work at any job which could accommodate these restrictions 
and her ability to work at a sedentary job should not be 
affected.

A private radiographic report dated in August 2000 indicates 
that an X-ray examination of the veteran's cervical spine was 
normal.

The veteran sought VA treatment for pain in her feet in 
October 2000.  It was noted that she had started physical 
therapy for neck pain.  On examination, her feet appeared to 
have slightly flattened arches.  She had arch supports in her 
shoes and wrapped her feet with ACE bandages.  Assessments of 
congenital pes planus and plantar fibromatosis were rendered.  

Private medical records dated from October 2000 to October 
2001 show that the veteran complained of neck and back pain.  
An October 2000 treatment record notes that she had been 
involved in a motor vehicle accident in the past and had 
whiplash.  She subsequently developed a lot of cervical 
muscle strain.  She was tender down through the thoracic 
region and lower cervical area with no obvious bony 
abnormalities.  In November 2000 she was noted to have good 
range of motion in all joints and extremities although she 
complained of pain.  Her muscle size, strength, and tone were 
symmetrical.  An assessment of chronic pain was rendered.  In 
December 2000, she was noted to have a normal MRI of the 
neck.  While the veteran suspected that she had a herniated 
disc, it was noted that all of her clinical studies had been 
normal.

A VA nurse practitioner, in a statement dated in January 
2001, noted that she had reviewed the veteran's service 
medical records.  It appeared that the veteran had no 
symptoms in her feet until training during service.  She was 
treated for blisters and strains and it was noted that she 
had fallen arches.  The nurse practitioner noted that she had 
tried to explain to the veteran that congenital anatomy 
abnormalities like congenital pes planus were not often 
documented on history and physical examinations if there were 
no symptoms.  It was felt that her present foot pain was more 
likely related to the diagnoses treated in service, 
especially the fallen arches.  

A February 2001 private medical reports notes that the 
veteran reported a stiff neck and upper back pain since a 
motor vehicle accident in 1985.  She also reported low back 
pain since she had delivered her baby 15 months ago.  
Physical therapy and a TENS unit had not been very helpful.  
The impression was nonarticular musculoskeletal pain.  

A subsequent statement from a private hospital also dated in 
February 2001 indicates that the veteran had a long history 
of cervicalgia and more recent complaints of upper and lower 
back pain.  Her low back pain was noted to have begun 
following the birth of her son.  While the veteran was noted 
to have a normal cervical spine on an MRI, she was "adamant 
that her neck does not feel normal."  She reported no 
precipitating event or injury to her neck.  A diagnosis of 
myofascial pain syndrome was rendered.

At a VA examination of her feet in May 2001, the veteran 
complained of fairly constant bilateral instep pain that was 
made worse by weight bearing.  Using an anti-inflammatory and 
inserts seemed to make her somewhat better.  Her symptoms 
were pretty consistent.  There were no flare-ups.  Weakness, 
incoordination, and fatigability were not issues.  Her 
symptoms may wax and wane depending on the amount of weight 
bearing that she has been up to.  Her symptoms had been 
gradually getting worse with time.  Limitations were such 
that she did some housework and then had to sit down and get 
the load off her feet.  She did not work outside the home and 
could not work at a job that required standing.  Ordinary 
walking around was not a problem.  She treated her feet with 
orthotics and also tapes up both arches.  

On examination, both feet showed some loss of a normal 
longitudinal arch.  This seemed more apparent on the right 
side.  The veteran had tenderness to moderate palpation along 
both insteps.  There was no obvious medial bulging or 
excessive pronation.  The examiner did not see any valgus 
alignment of the Achilles tendon or any forefoot or midfoot 
malalignment.  The veteran's gait was slightly shuffling as 
she did not quite dorsiflex her ankles as much as typical.  
She also did not push off with the ball of her feet as 
typical.  The alternation of her gait was noted to be subtle 
and bilateral.  Diagnoses of pes planus of both feet were 
rendered.  This appeared to be a very mild to moderate and 
seemed to cause substantial instep pain.  There was no 
obvious stiffness, swelling, heat, or redness.  The veteran 
had never had any foot surgery or specific injury.  She had 
no unusual callosities or breakdown.  Shoe-wear pattern was 
indicative of some shuffling which would be compatible with 
her gait.  

By rating action in June 2001, the RO awarded service 
connection for the veteran's bilateral pes planus.  An 
initial disability evaluation of 10 percent was awarded 
effective from February 1, 2001.

A September 2001 private medical report indicates that the 
veteran complained of low back pain.  She remembered no 
mechanism of injury related to her back pain.  The pain began 
several years ago and had progressively worsened.  The 
examiner noted that the veteran's symptoms were consistent 
with sacroiliac joint dysfunction with a rotation of the  
right innominate of her pelvis.  The pain radiated into L4 
and L5 and down the L3-L4 nerve root innervation.  She 
subsequently underwent several weeks of physical therapy.  
During physical therapy she also complained of neck pain.  

During private physical therapy treatment in October 2001, 
the veteran reported a history of pain in her neck, mid back, 
and low back following a whiplash accident in 1984.  She 
reported current constant pain throughout her spine.  She 
subsequently underwent several months of physical therapy for 
her neck and back pain.

During private medical treatment in December 2001, the 
veteran complained of flat feet with pain located in the arch 
area of her foot.  She also reported some discomfort at the 
medial aspect of the foot.  This pain was aggravated by 
ambulation.  She reported that she had a pair of orthotics 
that did not help her feet.  

Examination revealed palpable pulses in her feet, 
bilaterally.  Neurologically, her epicritic sensation was 
grossly intact, bilaterally.  She had no open lesions or 
macerations, bilaterally.  She had varus rotation of the 4th 
and 5th digits, bilaterally.  She also had a laterally 
deviated fifth metatarsal, bilaterally.  Her 3rd, 4th, and 5th 
digits of the left foot and 2nd, 3rd, 4th, and 5th digits of the 
right foot displayed mild dorsal contraction.  There was some 
tenderness with palpation of the posterior heel on the left.  
There was also some tenderness with palpation of the 
posterior tibial tendon, bilaterally.  With weight bearing, 
the veteran tended to pronate, bilaterally, and her heels 
were inverted, bilaterally.  X-rays revealed decreased joint 
space and other degenerative changes in both feet.  
Assessments of plantar fasciitis, Achilles tendonitis, 
posterior tibialis tendinitis, abnormal pronation, varus 
rotation of digits, Tailor's bunion, and mild hammered digits 
were noted.  

The veteran underwent subsequent physical therapy for her 
feet.  During physical therapy in December 2001, she was 
noted to have full active range of motion.  Her strength was 
within full limits.  She had moderate flexibility deficits 
throughout her bilateral gastroc-soleus musculature and 
plantar fascia.  Her pain was recorded as 5 or 6 on a scale 
from 0 to 10.  At times, her pain would be as high as 10.  
Activities such as walking tended to increase her discomfort.  

A December 2001 bone scan revealed a normal distribution of 
the radioisotope throughout the skeleton.  The uptake in the 
dorsal and lumbar spine was normal with no evidence of 
arthritis.

A January 2002 private progress note indicates that the 
veteran continued to have bilateral foot pain.  Her active 
range of motion was within normal limits.  She had moderate 
flexibility deficits throughout her gastroc-soleus 
musculature and bilateral plantar fascia.  She responded 
fairly to physical therapy.  

In January 2002, the veteran's representative submitted a 
statement indicating that the veteran wished to file a claim 
for service connection for back and neck disabilities as 
secondary to her service-connected pes planus.  Attached to 
this statement was a note from the veteran's private 
physician noting that the veteran had long standing foot 
abnormalities that were more than likely contributing to her 
back and neck pain.   

A June 2002 podiatric treatment record notes that the veteran 
complained of pain despite using inserts.  She had pain with 
ambulation and cramping into her calf.  She had an increased 
arch with non-weight bearing and decreased arch with weight 
bearing bilaterally.  Her strength was 5/5 for all groups.  
Assessments of flexible pes planus and plantar fasciitis were 
rendered.  

The veteran was afforded another VA compensation and pension 
examination in August 2002.  The examination included a 
review of the veteran's medical records.  The examination 
report notes that she did not complain of any symptoms 
related to Achilles tendonitis, Tailor's bunion, or hammer 
toes.  She stated that her feet bothered her when walking and 
that she sometimes developed "charley horses" in her calves 
when walking one-quarter mile or more.  Stretching relieved 
her spasms and she also had temporary relief with Ben Gay.  
She also described developing "sharp pain" in the instep 
with walking or with sitting.  She awakened at night two to 
three times per week with charley horses in her calves and 
sharp pains in her instep.  The examiner thus noted that 
these complaints did not appear to be related only to weight-
bearing and/or walking.  Her pain increased throughout the 
day.  She wore orthotics, but reported that they did not 
really help.  However, the examiner also noted that she also 
reported that she needed them as they did make a difference.  
She taped her feet, put her feet in the shower, and wore 
night splints on occasion.  She did not describe any swelling 
or calluses.  

Examination of the lower extremities revealed no swelling, 
discoloration, or deformity.  There was a very small, thin 
callus on the plantar surface of the left great toe.  There 
were no evidence of hallux valgus and no obvious bunion or 
hammer toes.  The examiner noted that prior podiatry report 
had suggested mild hammer toes, but these were not evident 
during the present examination.  The veteran was able to walk 
on her heels and toes without difficulty.  Her lower 
extremity strength was 5/5 bilaterally.  Initial palpation of 
her feet revealed no tenderness and no evidence of pain.  On 
repeat palpation of the instep, mild bilateral tenderness was 
noted.  The veteran had excellent strength on plantar flexion 
and dorsiflexion as well as with foot inversion and eversion.  
Her heels and Achilles tendons were nontender.  Drawer sign 
was negative bilaterally with good stability of the ankles.  
Great toe dorsiflexion against inversion was normal.  
Inspection of the gastrocnemius, hamstrings, and quadriceps 
revealed no spasm or tenderness.  None of these muscle groups 
were tight and she had full range of motion.

A diagnosis of pes planus was rendered.  The examiner noted 
that this was a congenital condition.  While the veteran had 
been previously diagnosed with mild plantar fasciitis, she 
had the least amount of pain and no reported stiffness in the 
morning or on arising.  She did not stand or walk for any 
extended periods. 

With respect to her back and neck pain, the veteran reported 
that she had done some reading and believed that these 
conditions were related to her service-connected pes planus.  
Her back pain was constant, worse with bending.  The examiner 
noted that, based on examination of the veteran's medical 
records, her low back pain appeared to have started after the 
birth of her son.  There was no clear pathology on 
examination that would point to her pes planus being the 
cause of her pain.  Her neck pain appeared to be part of a 
nonarticular musculoskeletal pain.  The examiner opined that 
this would not be related to her congenital pes planus.  

By rating action in September 2002, the RO denied service 
connection for the veteran's neck and back pain.

In October 2002, the veteran's private physical therapist 
noted that the veteran had a diagnosis of myofascial pain 
syndrome manifested by neck and back pain as well as 
migrating myalgias and arthralgias.  She also had flat feet 
and wore orthotics.  It was opined that the veteran's foot 
condition would be a contributing factor to her lower back 
and neck pain.  It was noted that, although the underlying 
abnormality was not caused by her flat feet, it could 
definitely be exacerbated by it.  

The record of a December 2002 private physical therapy 
evaluation notes that the veteran reported a history of 
chronic pain for several years.  She blamed her flat feet as 
well as mild scoliosis and degenerative changes.  She 
reported that there had never been a mechanism of injury to 
her low back.  Her pain was reported to be 10 out of 10.  It 
was noted that the veteran ambulated with a slightly antalgic 
gait pattern.  She did not appear to be in any significant 
amount of pain or distress with any functional mobility.  

A December 2002 VA treatment record notes that the veteran 
complained of sharp arches, scoliosis, and painful calves.  
The veteran related that her custom orthotics did not work 
and she threw them away.  It was noted that she had decreased 
medial arches and palpation tenderness along the arches.  She 
had dorsally contracted digits and diffuse crepitus along her 
digits and MPJs.  

A January 2003 private examination report notes that the 
veteran had a five-year history of chronic low back pain and 
a positive antinuclear antibody (ANA) lab result.  She had 
been undergoing physical therapy for the last 17 months for 
her back.  Musculoskeletal examination revealed bilateral 
mild pes planus upon standing.  She had normal anterior 
lumbar spine flexion with no active synovitis, joint 
effusions, deformities, or contractures.  There was minimal 
tenderness on palpation of the left lateral epicondyle.  She 
also had tenderness on palpation of the greater trochanter 
bilaterally with reproduction of symptoms upon flexion and 
external rotation of both hips.  

The examiner noted that the etiology of the veteran's low 
back pain was unclear.  It could be related to scoliosis with 
subsequent paraspinal lumbar muscle strain.  The possibility 
of sacroiliitis or underlying hip pathology needed to be 
ruled out.   Clinical examination was consistent with 
bilateral trochanteric bursitis.  With respect to the 
positive ANA, the examiner noted that its clinical 
significance was unclear.  The veteran did not have any signs 
or symptoms consistent with systemic rheumatic disease such 
as lupus.  The examiner noted that the veteran's pes planus 
could possibly lead to a change in her biomechanics affecting 
her gait and could contribute, to a mild extent, to her low 
back pain.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2003.  The veteran reported that 
she had been disabled since basic training.   She asserted 
that her shin splints, low back pain, and neck pain were 
secondary to her service-connected pes planus.  

An April 2003 statement from the veteran's physical therapist 
notes that the veteran had ongoing problems with her lower 
legs.  She had pes planus as well as anterior leg pain.  It 
was felt that her pes planus was an aggravating factor in her 
tibialis muscle strain.  Additionally, she had some mild 
scoliosis which was aggravating her back condition and caused 
pain from her back into her legs.  Orthotics and medication 
provided only minimal relief.  

During VA treatment in April 2003, the veteran reported that 
her custom orthotics were working well.  The examining 
podiatrist noted a decreased medial arch bilaterally and 
decreased palpation tenderness bilaterally.  She had dorsally 
contracted lesser digits bilaterally and diffuse joint 
crepitus along the digits and metacarpophalangeal joint (MPJ) 
bilaterally.  The diagnoses included bilateral pes planus, 
bilateral hammer toes, and bilateral osteoarthritis.  A VA 
staff podiatrist saw the veteran in June 2003.  The physician 
noted that there was no evidence of subtalar joint (STJ) 
arthritis or evidence of pes planus.  

In October 2003, the veteran was afforded a VA examination.  
The examination report indicates that the examining physician 
reviewed the veteran's claims folders in conjunction with the 
examination.  The examiner noted that the veteran fully 
accomplished her activities of daily living and drove without 
difficulty.  Her activities included crafts, housework, 
walking 1/4 to 1/2 mile daily, watching television, caring for 
her 4 year old son, and grocery shopping.  It was noted that 
past medical records showed that she had myofascial pain 
syndrome.  The veteran reported developing shin splints in 
1984 during basic training.  She treated her discomfort with 
Ben-Gay and stretches.  She remained in the service for 6 
years without limitation due to shin splints.  She stated 
that after leaving the military she had ongoing care for leg, 
foot, and back pain.  She last worked in 1988 at a job that 
required her to stand 10 hours per day working on harvesting.  
This aggravated her foot, leg, and back pain.  She reported 
active shin splints and felt lumps in the back of her legs.  
Her calves tightened up if she tried to walk quickly.  
Increased pain with walking occurred daily.  She also 
reported spasms in her calf.  Stretching helped to relieve 
some of the discomfort in her legs.  She was taking Baclofen 
and Soma primarily for her back problems, but also for 
general myalgias.  The veteran did not use a crutch, cane, or 
brace.  She taped her feet and past records showed orthotics 
for pes planus and plantar fasciitis.  

Examination of her legs revealed no deformity, swelling, or 
discoloration.  There was no muscle wasting and her lower 
extremity strength was 5/5.  She was able to squat and rise.  
Her anterior tibiae were nontender on palpation.  Palpation 
of the entire anterior portion of her lower legs seemed to 
relieve her discomfort.  Her calves were nontender to 
palpation and there was no muscle spasm present on 
examination.  No specific tender points were located.  There 
was no antalgia and she was able to walk on her heels and 
toes.  There was no deformity of the Achilles or valgus 
deformity of the calcaneous.  An assessment of bilateral shin 
splints was rendered.  The examiner opined that it was not as 
likely as not that the shin splints were the result of her 
service-connected pes planus.  It was noted that her symptoms 
appeared to be out of proportion to the clinical findings.  
Additionally, she had generalized myalgias and arthralgias 
and it was likely that myofascial pain syndrome was a 
significant contributing factor to her lower extremity pain.  

Following a bone scan, the examiner noted that there was no 
evidence of shin splints on the bone scan.  Therefore, her 
lower extremity pain was not due to shin splints.  

A private MRI in December 2003 revealed slight scoliosis of 
the thoracic spine.  There was no disc herniation, spinal 
stenosis, or nerve root impingement at any level.  Likewise, 
there were no compression fractures or significant 
degenerative changes.  

A May 2004 statement from the veteran's private podiatrist 
indicates that the veteran's back problems "could possibly 
be caused by a foot problem."  However, it was further noted 
that there "could be many other contributing factors."  

The veteran was afforded a VA orthopedic examination in July 
2004.  The examiner reviewed her VA and military records in 
connection with the examination.  The veteran report "all 
kinds of aches" starting in her feet and extending into her 
neck.  She did not do any exercises other than walking.  She 
reported that her knees were a problem as well as her hips.  
She reported that she had scoliosis of her lower back and 
bursitis of her hips.  Review of the military records showed 
that she was involved in a motor vehicle accident in May 1985 
with only minor complaints and no neurological deficits.  She 
was also seen in service in April 1984 because of pes planus 
aggravated by overuse.  She received arch supports at that 
time and she reported that she had worn such supports ever 
since.  She was also seen in service because of pain in her 
shin bones and was thought to have shin splints.  Similarly, 
in June 1984 she was thought to have bilateral tibialis 
anterior muscle strain.  She was further seen in October 1985 
for plantar warts on the right side.  Past bone scans had 
been negative as well as MRI of the neck and low back only 
revealing the presence of lumbar scoliosis.  

The veteran complained of pain that persisted most of the 
time.  Both feet were said to be equally involved.  She also 
claimed weakness in her feet.  She attempted to exercise in 
the form of walking and was able to walk one mile at a slow 
pace.  If she walked too fast, her shin areas were said to 
hurt.  The examiner noted that the veteran appeared to have 
good muscular support although she appeared to be 
deconditioned, especially in the lower part of her body.  Her 
pedal pulses were normal.  The examiner noted that there was 
no objective pathology in regard to the veteran's pes planus.  
There were no pressure areas, callus formation, erythema, or 
deformities.  The longitudinal arch was off the floor.  

She complained of low back pain all the time with the pain 
frequently radiating into her shoulders.  The low back was 
reportedly weak and stiff.  She took Tylenol and Soma as well 
as Baclofen.  The iliac crests were level on standing.  Both 
sciatic notches were tender.  The veteran claimed decreased 
sensation in the left posterior thigh as well as the left 
lateral and dorsal foot.  Toe and heel walking was done very 
well.  X-rays showed lumbar scoliosis with a strong rotary 
component which the examiner noted was hereditary and spina 
bifida occulta of the upper sacrum.  Pertinet diagnoses were 
myofascial syndrome affecting the shoulder girdle, neck, low 
back and legs and scoliosis of the lumbar spine.  

The examiner noted that the veteran's activities of daily 
living were fully accomplished.  She drove without 
restrictions.  Her activities included crafts, housework, and 
watching her 4-year-old child.  The examiner noted that there 
was no indication that the veteran was seen in service for 
her low back.  There was no residual evidence for shin 
splints, anterior tibial muscle strain, or whiplash injury to 
the cervical spine.  The veteran's pes planus was not 
responsible for problems other than those with her feet.  The 
myofascial syndrome was felt to be not related to service, 
but was caused by her lifestyle and severe deconditioning 
with intermittent relative overuse.  

Legal Criteria:

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Additionally, service connection may be granted on a 
secondary basis for disability which is proximately due to or 
the result of service-connected disability.  38 C.F.R. § 
3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Disability ratings are determined by applying the criteria 
set forth in the VA Rating Schedule.  Assigned ratings are 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A.  § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.

The rating criteria for evaluating pes planus (acquired 
flatfoot) are contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5276, which provides for the assignment of a noncompensable 
evaluation for bilateral pes planus which is manifested by 
mild symptoms relieved by a built-up shoe or arch supports.  
Assignment of a 10 percent rating is warranted when pes 
planus is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  For severe pes planus manifested by marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, a 20 percent rating is warranted 
for unilateral disability and a 30 percent rating is 
warranted for bilateral disability.  For pronounced pes 
planus manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, assignment of a 
30 percent rating is warranted if the pes planus is 
unilateral and a 50 percent rating is warranted if the pes 
planus is bilateral.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v.  Brown, 8 Vet.  App.  202 
(1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Board notes that the veteran has appealed the RO decision 
assigning an initial evaluation for her pes planus.  
Therefore, consideration must be given regarding whether the 
case warrants the assignment of separate ratings for the 
disability for separate periods of time, from September 5, 
1989, to the present, based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v.  West, 12 Vet.  
App.  119 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Claim to Reopen

In June 1994, the RO denied service connection for shin 
splints as the evidence showed no residual disability related 
to her inservice complaints of shin splints.  The veteran did 
not appeal that decision.  This decision is final and is the 
most recent final disallowance of the veteran's claim. 

Additional evidence has been associated with the claims 
folder since the June 1994 denial of the veteran's claim.  Of 
particular note are VA and private medical evidence showing 
treatment for shin splints.  This evidence is presumed 
credible for the purpose of determining whether new and 
material evidence has been submitted.  This record is neither 
cumulative nor redundant of the evidence previously of 
record.  On the contrary, the medical evidence prior to June 
1994 contained no post service diagnosis of shin splints.  
This evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
the post service medical records reflecting treatment for 
shin splints are new and material and reopening of the claim 
is in order.  


Service Connection for Shin Splints

Having determined that there is sufficient evidence of record 
to reopen the veteran's claim, it is now incumbent on the 
Board to consider the claim for service connection for shin 
splints on the merits.

The veteran's service medical records show complaints of shin 
splints.  Post service medical records have shown conflicting 
diagnoses of the veteran's lower extremity conditions.  In 
November 1997, a VA examiner opined that the veteran had 
persistent shin splints and pes planus.  Similar findings are 
noted in various VA and private outpatient treatment records.  
A private physician opined in June 1998 that the veteran 
perhaps had mild shin splints.  Similarly, private medical 
treatment in December 2001 resulted in a diagnosis of 
posterior tibialis tendinitis. 

Despite the evidence of a diagnosis of shin splints, bone 
scans in December 2001 and October 2003 revealed a normal 
distribution of radioisotope throughout the skeleton.  

The Board notes that the veteran was initially diagnosed with 
shin splints on recent VA examination in October 2003.  
However, after reviewing the results of the October 2003 bone 
scan, the examiner noted that there was no evidence of shin 
splints.  

Regarding the issue of whether the veteran presently has shin 
splints, the Board places greater probative weight on the 
October 2003 examination report in which the examiner 
concluded that the veteran does not have shin splints.  The 
examiner based this opinion on a review of the entire 
evidentiary record including the bone scans that found no 
evidence of shin splints.  Similarly, the report of a July 
2004 examination indicates that there was no evidence of 
residuals of shin splints or anterior tibial muscle strain.

While prior medical evidence included post service diagnoses 
of shin splints, these diagnoses are not as probative.  The 
October 2003 and July 2004 conclusions were based on a review 
of the entire evidentiary record including the aforementioned 
bone scan findings and upon examination of the veteran.  
Therefore, these reports have more probative value.  

Accordingly, the Board concludes that the preponderance of 
the evidence establishes that the veteran does not have shin 
splints or residuals thereof.  Therefore, service connection 
for shin splints is not warranted.  

Service Connection for a Back Disability

The veteran contends that she currently has a back disability 
that is secondary to her service-connected pes planus.  In 
particular, she has asserted that her pes planus affects her 
gait which resulting in back disability.  

As shown above, her service medical records are silent for 
any evidence of a low back disorder.  Similarly, VA medical 
records in August 1993 show musculoskeletal examination was 
normal.  Post service medical records show that she first 
complained of back pain in 2000 after the birth of her son.  
Subsequent diagnoses include myofascial pain syndrome, 
scoliosis, and spina bifida occulta.  

The Board notes that there are conflicting medical opinions 
regarding the etiology of the veteran's claimed back 
condition.  A private physician, in a January 2002 statement, 
noted that the veteran's foot abnormalities were more than 
likely contributing to her back and neck pain.  However, this 
opinion is of limited probative value as the evidence does 
not show that the physician reviewed the veteran's service 
medical records or any other related documents which would 
have enabled him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).  Accordingly, the Board 
must find these statements to be unpersuasive as to the 
relationship between the veteran's current back disability 
and her pes planus.

Similarly, a VA examiner in December 2002 opined that the 
etiology of the veteran's back pain was unclear and could be 
related to scoliosis with subsequent lumbar muscle strain and 
it was further opined that the veteran's pes planus could 
possibly lead to a change in her gait contributing to her 
back pain.  The statements that the veteran's present back 
condition could be related to her pes planus or that her pes 
planus could possibly lead to a change in her gait affecting 
her back pain are speculative in nature.  The Court has held 
that medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Accordingly, the Board 
must find these statements to be unpersuasive.

The Board notes that the veteran's private physical therapist 
opined in October 2002 that the veteran's foot condition 
would be a contributing factor in her lower back and neck 
pain.  However, the record does not show that the veteran's 
physical therapist had access to, or reviewed, the veteran's 
claim folder in connection with his examination or treatment 
of the veteran.  Accordingly, the Board must find these 
statements to be unpersuasive as to the relation of the 
veteran's current back disability and her pes planus.

The Board has placed greater probative value on the August 
2002 VA examination report.  After examining the veteran and 
reviewing her medical history, the physician opined that the 
veteran's back pain started after the birth of her son and 
there was no clear pathology on examination that would point 
to her pes planus being the cause of her back and neck pain.  
Her neck pain appeared to have been part of a nonarticular 
musculoskeletal pain.  

The August 2002 opinion is supported by the July 2004 VA 
examination report.  This examination also included a review 
of the veteran's medical records, a review of the claims 
folder, and an examination of the veteran.  At that time, X-
rays showed lumbar scoliosis and spina bifida occulta.  It 
was opined that the veteran's scoliosis was hereditary.  Also 
diagnosed was myofascial syndrome affecting various regions 
including the back and neck.  After review of the claims 
folder and examining the veteran, the examiner opined that 
the veteran's pes planus was not responsible for problems 
other than those of her feet.  The veteran's myofascial 
syndrome was not felt to be related to her service.  Rather, 
it was caused by her lifestyle and severe deconditioning.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disability.  
Accordingly, her claimed will be denied.  

Service Connection for a Neck Disability

The veteran contends that she currently has a neck disability 
that is either etiologically related to her in-service 
whiplash or secondary to her service-connected pes planus.  

Despite treatment in service for whiplash, VA medical records 
in August 1993 show that musculoskeletal examination was 
normal.  While reporting her medical history, no health care 
provider has etiologically linked her present neck condition 
to her inservice complaints of whiplash.  On the contrary, 
the report of the July 2004 VA examination indicates that 
that the veteran has no current residuals attributable to 
whiplash.  Accordingly, service connection for a neck 
disability on a direct basis is not warranted.  

There are conflicting medical opinions regarding whether the 
veteran's neck condition is related to her pes planus.  A 
private physician, in a January 2002 statement, noted that 
the veteran's foot abnormalities were more than likely 
contributing to her back and neck pain.  However, this 
opinion is of limited probative value as the evidence does 
not show that the physician reviewed the veteran's service 
medical records or any other related documents which would 
have enabled him to form an opinion on an independent basis.  
Accordingly, the Board must find these statements to be 
unpersuasive.

Similarly, her private physical therapist opined in October 
2002 that the veteran's foot condition would be a 
contributing factor in her lower back and neck pain.  
However, the record does not show that the veteran's physical 
therapist had access to, or reviewed, the veteran's claim 
folder in connection with his examination or treatment of the 
veteran.  Accordingly, the Board must find this statement to 
be unpersuasive.

The Board has placed greater probative value on the August 
2002 VA examination report.  After examining the veteran and 
reviewing her medical history, the physician opined that 
there was no clear pathology on examination that would point 
to her pes planus being the cause of her back and neck pain.  
Her neck pain appeared to have been part of a nonarticular 
musculoskeletal pain.  

The August 2002 opinion is supported by the July 2004 VA 
examination report.  This examination also included a review 
of the veteran's medical records, a review of the claims 
folder, and an examination of the veteran.  The diagnosis was 
myofascial syndrome affecting various regions including the 
back and neck.  The examiner opined that the veteran's pes 
planus was not responsible for problems other than those of 
her feet.  The veteran's myofascial syndrome was not felt to 
be related to her service.  Rather, it was caused by her 
lifestyle and severe deconditioning.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a neck disability.  Accordingly, 
service connection is not in order for this disability.  

Higher Initial Rating for Pes Planus

The record reflects that the veteran's service-connected 
bilateral pes planus is predominantly manifested by pain in 
her feet with increased pain on weight bearing.  However, she 
has had full range of motion of the feet with good strength 
and motion throughout the period of this claim.  While she 
was noted to have a shuffling gait during examination in May 
2001, this alteration in her gait was noted to be subtle.  At 
that time, the examiner opined that her pes planus was of 
mild to moderate severity.  She had no obvious stiffness, 
swelling, heat, or redness.  Similar findings were noted 
during her August 2002 VA examination.  At that time she was 
noted to have excellent strength on plantar flexion and 
dorsiflexion with full range of motion.  During examination 
in October 2003 and July 2004, it was noted that she could 
perform activities of daily living without difficulty.  
Similarly, the July 2004 examination report notes that there 
was no objective pathology in regard to the veteran's pes 
planus.  

During the course of this claim, there has been no objective 
evidence of swelling, pain or marked deformity of the 
veteran's feet.  Similarly, there has been no medical 
assessment of more than moderate functional impairment.  
Accordingly, the criteria for a rating in excess of 10 
percent have not been met not met at any time during the 
initial evaluation period.  

The Court has held that assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v.  Brown, 8 Vet.  App.  202 
(1995).  In the instant case, the Board finds that the 
veteran's subjective complaints of functional loss are not 
supported by adequate pathology.  Despite the veteran's 
complaints of constant pain, the Board notes that there is no 
indication in the clinical medical evidence that the 
disability is subject to flare-ups.  On the contrary, during 
examination in May 2001, it was noted that her symptoms were 
pretty constant with no flare-ups.  Similarly, weakness, 
incoordination, and fatigability were not issues.  While she 
had to sit down to relieve pain, ordinary walking was not a 
problem and she was able to perform activities of daily 
living.  Although there might be some increase in functional 
impairment on use, there remains no objective evidence that 
the pes planus is productive of significant pain on use or 
more than moderate functional impairment.  It is noted the 
examiner that conducted the October 2003 VA examination 
opined that the veteran's reported symptoms appeared to be 
out of proportion to the clinical findings.  While she could 
not work in a job that required standing or walking she was 
not precluded from gainful employment and a sedentary job was 
recommended.  Accordingly, the Board finds that the current 
10 percent disability evaluation sufficiently reflects the 
level of functional impairment demonstrated.  

Based on the discussion above, the Board must conclude that 
the preponderance of the evidence establishes that throughout 
the period of this appeal, the manifestations of the service-
connected disability have not more nearly approximated the 
criteria for a higher evaluation than those for the currently 
assigned evaluation of 10 percent.  Because the evidence in 
this case is not approximately balanced, the benefit-of-the-
doubt doctrine does not apply.  38 C.F.R. § 4.3 (2003); 
Gilbert v.  Derwinski, 1 Vet.  App.  49 (1990).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2004).  The Board notes, however, that the pes 
planus has not necessitated frequent periods of 
hospitalization nor are the manifestations of the disability 
unusual or exceptional.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation of 10 percent.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v.  Brown, 9 Vet.  App.  237 (1996); Floyd v.  Brown, 
9 Vet.  App.  88 (1996); Shipwash v.  Brown, 8 Vet.  App.  
218, 227 (1995).


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted, reopening of 
the claim for entitlement to service connection for shin 
splints is granted.  

Service connection for shin splints is denied.

Service connection for a low back disability is denied.  
 
Service connection for a neck disability is denied. 

An initial evaluation in excess of 10 percent for bilateral 
pes planus is denied.


REMAND

By rating action in December 2004, the RO denied service 
connection for an adjustment disorder with mixed emotional 
features (claimed as depression).  In a statement dated in 
April 2005, the veteran's represented submitted a written 
brief indicating that the veteran disagreed with the denial 
of service connection for her psychiatric disorder.  
Accordingly, the Board construes this statement as a notice 
of disagreement with the December 2004 rating action.  The RO 
has not provided the veteran with a statement of the case in 
response to this notice of disagreement.  Because the notice 
of disagreement placed the issue in appellate status, the 
matter must be remanded for the RO to issue a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  

Accordingly, this case is REMANDED to the RO via the appeals 
Management Center (AMC) for the following:

The RO of the AMC should furnish to the 
veteran and her representative a 
statement of the case addressing the 
issue of entitlement to service 
connection for an adjustment disorder.  
The veteran should be properly notified 
of the requirements to perfect an appeal 
with respect to this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


